Exhibit 99.1 News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Tuesday, May 9, 2017. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the first quarter ended March 31, 2017. First Quarter Highlights and Comparisons to 2016 First Quarter ● Net income up 133% to $22.2 million, or $0.43 per diluted share, from $9.6 million or $0.19 per diluted share* ● Home sale revenues up 43% to $563.5 million from $394.4 million ● Selling, general and administrative expenses as a percentage of home sale revenues (“SG&A rate”) improved 250 basis points from 14.3% to 11.8% ● Dollar value of net new orders up 3% to $750.0 million from $726.0 million o Monthly sales absorption pace of 3.5, up 8% ● Ending backlog dollar value up 11% to $1.59 billion from $1.43 billion ● Continued industry-leading dividend payment of $0.25 per share ● Outlook upgraded by Standard & Poor’s in April *Per share amount for 2016 first quarter has been adjusted for the 5% stock dividend declared and paid in the 2016 fourth quarter. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We advanced the efficiency of our build-to-order operating model during the first quarter, as demonstrated by the strength of our financial results. An improved conversion rate, coupled with a larger backlog to start the quarter, drove a 43% year-over-year increase in home sale revenues and a significant gain in operating leverage. As a result, our first quarter net income increased to $22.2 million, more than double the level of the same quarter a year ago.” Mr. Mizel continued, “Strong performance from both our homebuilding and financial services operations has greatly benefited our returns, with our last twelve months return on equity for the 2017 first quarter expanding by 350 basis points year-over-year to 8.9%. We achieved this improvement in returns without losing focus on the balance sheet, which features a unique combination of low leverage, carefully managed exposure to homebuilding assets, and liquidity of nearly $1.0 billion. Our efforts directed at prudently managing our financial position were recently recognized with an upgradeto our ratings outlook from Standard & Poor’s in April.” Mr. Mizel concluded, “Our more affordable collections of home plans continue to be a key focus as we look to expand in most of our markets across the country. The demand for this product is encouraging, bolstering our view that first-time homebuyers should serve as asignificant source of growth for new home sales nationwide. Some uncertainty remains because of potential changes in policy from the new administration, but we remain optimistic about the future of the homebuilding industry, supported by a solid macroeconomic environment and favorable dynamics in the balance between housing supply and demand.” 1 Homebuilding Home sale revenues for the 2017 first quarter increased 43% to $563.5 million, primarily driven by a 38% increase in deliveries, which was mostly the result of a 24% year-over-year increase in our homes in beginning backlog and a 500 basis point year-over-year increase in our backlog conversion rate. For the 2017 first quarter, our gross margin from home sales was 15.9% a 40 basis point decrease from 16.3% in the prior year period. The 2017 first quarter included $4.9 million of inventory impairments while our 2016 first quarter included $3.0 million of expense to adjust our warranty accrual. Selling, general and administrative (“SG&A”) expenses for the 2017 first quarter were $66.3 million, up $10.0 million from $56.3 million for the same period in 2016. Our SG&A rate improved by 250 basis points to 11.8% for the 2017 first quarter from 14.3% in the 2016 first quarter. This decrease in our SG&A rate was primarily the result of our increase in home sale revenues and, to a lesser extent, a $2.5 million decrease in stock-based compensation. The dollar value of net new orders for the 2017 first quarter increased 3% year-over-year to $750.0 million. The improvement was the result of a 3% increase net new order activity as our monthly sales absorption pace increased 8% year-over-year. Strong demand for our more affordable home plans was one of the key drivers of the increase in absorption pace. The positive impact of our improved monthly sales absorption pace was partially offset by a 4% year-over-year decrease in our average active community count. Our backlog value at the end of the 2017 first quarter was up 11% year-over-year to $1.59 billion. The improvement was due mostly to an 8% increase in the number of units in backlog, which was primarily the result of (1) strong sales activity over the last-twelve months and, (2) slightly extended cycle times in certain of our larger markets. Financial Services Income before taxes for our financial services operations for the 2017 first quarter was $11.0 million, a $5.4 million increase from $5.6 million in the 2016 first quarter. This improvement was primarily driven by our mortgage operations segment, which had (1) year-over-year increases in the dollar value of loans locked, originated, and sold, and (2) higher gains on loans locked and originated. Income Taxes For the three months ended March 31, 2017 and 2016, we had effective income tax rates of 38.8% and 33.0%, respectively. The year-over-year increase in our effective tax rate was primarily the result of (1) our 2016 first quarter estimate of our full year effective tax rate including an estimate for energy credits whereas our estimate for the 2017 full year includes no such estimate as a credit for 2017 has not been approved by the U.S. Congress and (2) establishment of a valuation allowance against certain state net operating loss carryforwards where realization is more uncertain at this time. 2 About MDC M.D.C. Holdings, Inc. was founded in 1972. MDC's homebuilding subsidiaries, which operate under the name Richmond American Homes, have built and financed the American Dream for more than 190,000 homebuyers since 1977. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Northern Colorado, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. MDC's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. MDC’s stock is traded on the New York Stock Exchange under the symbol "MDC" For more information, visit www.mdcholdings.com . Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10- Q for the quarter ended March 31, 2017 , which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com 3 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 563,479 $ 394,420 Land sale revenues 247 2,324 Total home and land sale revenues 563,726 396,744 Home cost of sales ) ) Land cost of sales ) ) Inventory impairments ) - Total cost of sales ) ) Gross margin 89,723 65,055 Selling, general and administrative expenses ) ) Interest and other income 2,327 1,850 Other expense ) ) Other-than-temporary impairment of marketable securities ) ) Homebuilding pretax income 25,351 8,656 Financial Services: Revenues 17,979 11,017 Expenses ) ) Interest and other income 979 841 Other-than-temporary impairment of marketable securities ) - Financial services pretax income 11,009 5,617 Income before income taxes 36,360 14,273 Provision for income taxes ) ) Net income $ 22,249 $ 9,563 Other comprehensive income related to available for sale securities, net of tax 1,986 1,948 Comprehensive income $ 24,235 $ 11,511 Earnings per share: Basic $ 0.43 $ 0.19 Diluted $ 0.43 $ 0.19 Weighted average common shares outstanding Basic 51,340,890 51,269,370 Diluted 51,590,017 51,275,117 Dividends declared per share $ 0.25 $ 0.24 4 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets March 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 51,649,695 and 51,485,090 issued and outstanding at March 31, 2017 and December 31, 2016, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 5 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended March 31, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 22,249 $ 9,563 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 595 2,987 Depreciation and amortization 1,328 1,073 Inventory impairments 4,850 - Other-than-temporary impairment of marketable securities 101 431 Loss (gain) on sale of marketable securities ) 915 Deferred income tax expense 3,220 1,788 Net changes in assets and liabilities: Restricted cash ) 401 Trade and other receivables 7,326 ) Mortgage loans held-for-sale 41,401 33,477 Housing completed or under construction ) ) Land and land under development 29,030 68,311 Prepaid expenses and other assets ) 911 Accounts payable and accrued liabilities 8,071 ) Net cash provided by (used in) operating activities 93,886 ) Investing Activities: Purchases of marketable securities ) ) Sales of marketable securities 4,983 20,600 Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) 13,174 Financing Activities: Payments on mortgage repurchase facility, net ) ) Dividend payments ) ) Proceeds from exercise of stock options 1,607 - Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents 37,153 ) Cash and cash equivalents: Beginning of period 282,909 180,988 End of period $ 320,062 $ 138,535 6 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended March 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 188 $ 55,676 $ 296.1 160 $ 45,062 $ 281.6 18 % 24 % 5 % California 229 136,483 596.0 125 75,530 604.2 83 % 81 % (1 )% Nevada 187 66,133 353.7 107 38,426 359.1 75 % 72 % (2 )% Washington 101 50,788 502.9 74 32,357 437.3 36 % 57 % 15 % West 705 309,080 438.4 466 191,375 410.7 51 % 62 % 7 % Colorado 336 160,187 476.7 249 121,575 488.3 35 % 32 % (2 )% Utah 33 12,704 385.0 39 14,575 373.7 )% )% 3 % Mountain 369 172,891 468.5 288 136,150 472.7 28 % 27 % (1 )% Maryland 35 16,603 474.4 34 15,806 464.9 3 % 5 % 2 % Virginia 50 26,529 530.6 40 20,154 503.9 25 % 32 % 5 % Florida 97 38,376 395.6 79 30,935 391.6 23 % 24 % 1 % East 182 81,508 447.8 153 66,895 437.2 19 % 22 % 2 % Total 1,256 $ 563,479 $ 448.6 907 $ 394,420 $ 434.9 38 % 43 % 3 % Net New Orders Three Months Ended March 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona 216 $ 66,146 $ 306.2 2.80 223 $ 65,566 $ 294.0 2.38 (3 )% 1 % 4 % 18 % California 243 151,023 621.5 4.05 229 140,369 613.0 3.72 6 % 8 % 1 % 9 % Nevada 295 97,496 330.5 4.80 229 77,446 338.2 3.59 29 % 26 % (2 )% 34 % Washington 139 72,734 523.3 4.03 124 58,639 472.9 3.01 12 % 24 % 11 % 34 % West 893 387,399 433.8 3.83 805 342,020 424.9 3.09 11 % 13 % 2 % 24 % Colorado 501 233,286 465.6 4.31 493 229,119 464.7 4.11 2 % 2 % 0 % 5 % Utah 56 22,806 407.3 2.02 66 23,794 360.5 2.84 )% (4 )% 13 % )% Mountain 557 256,092 459.8 3.87 559 252,913 452.4 3.90 (0 )% 1 % 2 % (1 )% Maryland 51 21,996 431.3 1.79 89 46,760 525.4 2.58 )% )% )% )% Virginia 64 33,531 523.9 3.28 85 41,378 486.8 3.33 )% )% 8 % (2 )% Florida 131 50,985 389.2 2.30 108 42,907 397.3 2.57 21 % 19 % (2 )% )% East 246 106,512 433.0 2.34 282 131,045 464.7 2.76 )% )% (7 )% )% Total 1,696 $ 750,003 $ 442.2 3.52 1,646 $ 725,978 $ 441.1 3.26 3 % 3 % 0 % 8 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended March 31, % March 31, % Change Change Arizona 27 30 )% 26 31 )% California 19 21 )% 20 21 (5 )% Nevada 21 23 (9 )% 21 21 0 % Washington 10 12 )% 12 14 )% West 77 86 )% 79 87 (9 )% Colorado 40 40 0 % 39 40 (3 )% Utah 8 8 0 % 9 8 13 % Mountain 48 48 0 % 48 48 0 % Maryland 9 13 )% 10 12 )% Virginia 5 7 )% 7 9 )% Florida 21 15 40 % 19 14 36 % East 35 35 0 % 36 35 3 % Total 160 169 (5 )% 163 170 (4 )% Backlog March 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
